IN THE SUPREME COURT OF THE STATE OF DELAWARE

DINAH JONES and WILLIAM                          §
POTTER,                                          §
                                                 §      No. 442, 2016
         Plaintiffs Below,                       §
         Appellants,                             §      Court Below: Superior Court
                                                 §      of the State of Delaware
         v.                                      §
                                                 §      C.A. No. N14C-12-159
CLYDE SPINELLI, LLC., dba,                       §
PINE VALLEY APARTMENTS,                          §
                                                 §
         Defendants Below,                       §
         Appellees.                              §

                                  Submitted: March 15, 2017
                                  Decided:   March 16, 2017

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                          ORDER

         This 16th day of March 2017, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its Order dated July 8, 2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice

1
Jones v. Spinelli, C.A. No. N14C-12-159 (Del. Super. Jul. 8, 2016) (ORDER).